DETAILED ACTION
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 is missing its number. Fee Worksheet shows the application has only 21 claims.
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-13 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2016/0,323,143).

Referring to claims 1, 11 and 21, Kim discloses a network interface controller NIC (fig. 2, network reconfigurable system 200), comprising circuitry to:
	control access to a network fabric (fig. 1, network 104; fig. 2, via ethernet transceiver 204) for a local processor (fig. 2, main controller 201); and
	access data/kernel table (fig. 2, reconfiguration memory 203) corresponding to respective kernel (para.0022, updating kernel of reconfigurable processor) to program field-programmable gate array FPGA accelerator (fig. 2, FPGA 202) locally communicatively coupled to the local processor (fig. 2, main controller to FPGA).

	As to claims 2 and 12, Kim discloses the NIC of claim 1 comprising circuitry (fig. 2, main controller 201) to control the FPGA accelerator.
	
	As to claims 4 and 13, Kim discloses the NIC of claim 1, comprising circuitry to receive, via the network fabric (fig. 3, ethernet 305), an FPGA kernel (para.0022, updating kernel of reconfigurable processor), and cause the FPGA kernel to execute on a locally-available FPGA (fig. 4, FPGA 302/304).

	As to claim 14, Kim discloses the media of claim 13, wherein the instructions are to cause a locally-available FPGA accelerator to execute the FPGA kernel (fig. 2, instructions in main controller 201/RAM cause FPGA 202 to execute FPGA memory 2021).

Allowable Subject Matter
Claims 3, 5-10, 15-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specificity of accessed data (kernel table) arrangement.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
EP 3361389 discloses network device with reprogrammable FPGA for offloading engine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182